Citation Nr: 1717787	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability (claimed as bilateral knee pain).

2.  Entitlement to service connection for a left knee disability (claimed as bilateral knee pain).

3.  Entitlement to service connection for tendonitis of the right shoulder (claimed as tendonitis of the shoulders bilaterally).

4.  Entitlement to service connection for tendonitis of the left deltoid (claimed as tendonitis of the shoulders bilaterally).

5.  Entitlement to service connection for a thyroid condition.

6.  Entitlement to service connection for supraventricular tachycardia (SVT) and heart ablation.

7.  Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety and depression).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served with the Army National Guard for the State of Alabama and her service included active duty for training from February 1995 to June 1995, and active duty from May 2001 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Issues of entitlement to service connection for hearing loss and vision loss have been raised by the record in an October 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a thyroid disability is addressed in the DECISION below.  The remaining issues are being remanded and are addressed in the REMAND portion of the decision below.

FINDING OF FACT

Hypothyroidism had its onset while the Veteran was on active duty.  


CONCLUSION OF LAW

Hypothyroidism was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Law and Regulation

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110. 

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In the instant case, the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

The Veteran's service treatment records include a physical profile dated in November 2003 showing that she had hypothyroidism.  These records also show that a prescription for levothyroxine had been prescribed in November 2003, but that it had been put on hold.  

A January 2004 record shows that the Veteran was seen in follow up for a thyroid problem.  She was assessed as having hypothyroidism or hyperthyroidism.  A complete blood count was ordered.  

A January 2004 thyroid ultrasound report notes that the ultrasound was being performed because the Veteran was "TSH sensitive at <0.03."  The ultrasound results were normal.

A February 2004 record shows that the Veteran was given a referral to endocrinology at Maxwell military base.  

The Veteran reported at a medical examination in March 2006 that she had had an abnormal thyroid.

An examination report (DD Form 2807-1), dated in December 2006, noted that the Veteran had hypothyroidism and had been placed on Synthroid.  It also noted that this medication had been discontinued following a second opinion.  

A medical record dated in October 2007 showed that the Veteran had an abnormal TSH level of 10.44 and that she had been prescribed Synthroid.

The Veteran reported in the notice of disagreement in February 2010 that a doctor at Maxwell Air Force Base had taken her off of thyroid medication and told her she should not have been on this medication.  She added that she was subsequently placed back on the medication several months later.

The Veteran reported in an October 2011 statement that she was put on medication despite showing a normal thyroid on ultrasound in January 2004.  

A March 2016 VA examination report shows that the Veteran had a history of hypothyroidism since October 2002 and that she was currently taking Synthroid on a daily basis.  The examiner went on to report that the claims file lacked objective medical evidence to confirm diagnosis or treatment for hypothyroid condition during military service and that a nexus had not been established.  

The Board finds that the elements to establish service connection for hypothyroidism in this appeal have been satisfied.  In this regard, the Veteran's service treatment records date her hypothyroidism back to a period of active duty service in November 2003.  More specifically, she was given a physical profile, in part, for hypothyroidism.  Although the exact nature of her thyroid problem appears to be called into question at a later date (see January 2004 treatment record from Lysler Army Community Hospital diagnosing hypothyroidism versus hyperthyroidism), the fact that she has had a documented thyroid problem since November 2003 is clear.  

The Board acknowledges that the March 2016 VA examiner reported that the date of the Veteran's hypothyroidism diagnosis was in October 2002, however, he did not explain why he put this date down and this date is not consistent with the Veteran's medical treatment records.  In any event, this date, like the November 2003 date, falls within the Veteran's period of active duty from May 2001 to May 2004.

In light of evidence showing an initial diagnosis of hypothyroidism while the Veteran was on active duty, continuous thyroid symptoms and treatment since, and a present diagnosis of hypothyroidism for which the Veteran is taking Synthroid, and by resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypothyroidism was incurred during active service.  38 C.F.R. §§ 3.102, 3.303.  Consequently, service connection for hypothyroidism is granted.  


ORDER

Service connection for hypothyroidism is granted.





REMAND

Left and Right knee

Service treatment records include an April 2, 2002, record which shows that the Veteran hurt her back in physical training.  Approximately nine days later, on April 11, 2002, the Veteran was seen at a medical facility complaining of right knee pain for one week.  A physical therapy intake questionnaire dated in April 2002 contained findings of right patella tenderness.  There was no lay or medical evidence of left knee disability.  

A December 2006 examination record (DD Form 2807) showed that the Veteran had a history of knee pain which began at "P.L.D.C." (Primary Leadership Development Course) and had resolved.  

On a report of medical history dated December 2006, the Veteran specifically denied "Knee trouble (e.g., locking, giving out, pain or ligament injury, etc.)"  (emphasis original).

On this evidence, the AOJ offered the Veteran an examination for "left knee pain" and "patella tenderness right knee" requesting an opinion as to whether a current disability for each knee was incurred in service.  See Compensation and Pension Exam Inquiry dated February 2016.  As a general matter, once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The examination report, dated March 2016, relayed the Veteran's history of right knee strain in April 2002.  The examiner recorded the Veteran's history of hurting her "left" knee while performing physical therapy (PT), but made no mention of the history of "right" knee injury or current symptoms.  In terms of a diagnosis, the examiner reported "normal" for the right knee.  He remarked that an x-ray performed at that time was negative and that there was no evidence to support the Veteran's claim of right knee patella tenderness.  He remarked that no diagnosis with respect to the right knee was warranted.  He did not specifically offer whether the in-service diagnosis of right knee strain had resolved.  Additionally, the examiner found abnormal left knee flexion due to pain, but did not offer a diagnosis or etiology opinion.

As such, the Board finds that the March 2016 opinion addressing the right and left knees must be returned as inadequate for rating purposes as it did not fully address the AOJ's examination request.  Barr, 21 Vet. App. 303 (2007).

Right and left shoulder

The Veteran relates right and left shoulder tendonitis to duties while on active duty from May 2001 to May 2004.  More specifically, she asserted in her February 2010 notice of disagreement that she reported right and left shoulder pain while on active duty, but nothing was ever done about it until after active duty.  She said that she had explained to the military physicians that the pain may have been the result of years of filing paperwork in cabinets that were much taller than she was.

A review of the Veteran's medical records shows treatment for left shoulder pain in February 2005 during a non-active duty period by Family Practice Associates.  The Veteran reported at that time that she had left shoulder pain for one month with no trauma.  She also reported carrying a back pack with books in it daily.  She denied using any medication for the shoulder.  The examiner diagnosed tendonitis of the left deltoid and administered an injection of lidocaine and cortisone.

A December 2006 examination report (DD Form 2807-1) noted that the Veteran had a history of left shoulder tendonitis that resolved "last year."

A Medical Board Summary in December 2006 showed that the Veteran had suffered from left shoulder tendonitis for 21/2 years.  It also showed that there was no history of one inciting incident, but that the Veteran thought that the pain may have begun or aggravated while working as an "AGR" soldier from March 2001 to May 2004.  Her duties at that time included overhead lifting and filing.  The summary noted that the Veteran was given cortisone injections on three separate occasions and that the last occasion was in August 2005.  The summary also noted that there was no line of duty determination for the condition.

A Physical Evaluation Board (PEB) determined in January 2007 that there existed compelling evidence to support a finding that the Veteran's left deltoid tendonitis condition existed prior to service and was not permanently aggravated beyond normal progression by her military service.  The remainder of the Veteran's service treatment records is devoid of any notation of tendonitis.  

Here, there is conflicting evidence regarding the onset of the Veteran's left deltoid tendonitis.  As noted above, the January 2007 PEB found "compelling" evidence to support a finding that the Veteran's left deltoid tendonitis condition existed prior to service and was not permanently aggravated beyond normal progression by her military service.  It appears that it relied on the Veteran's history of the onset of left shoulder pain during the period of active duty service from May 2001 to May 2004, which would constitute credible evidence of a nexus to active service.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (post-service medical opinion relying solely on lay history provided by claimant constitutes competent medical).

However, the accuracy of the lay history relied upon by the January 2007 PEB is called into question by the February 2005 treatment record recording a history of left shoulder pain for one month with no trauma.  The Veteran had previously submitted some relevant records from multiple providers of medical treatment for her claimed disorders, to include Family Practice Associates (Dr. Tompkins), but she failed to provide authorization forms to allow the AOJ to attempt to obtain all records on her behalf.  As these records are relevant to determining the probative value of the January 2007 PEB assessment, the Board will defer adjudication pending an attempt to obtain these records.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).


Psychiatric disability

The Veteran's service treatment records show that she was seen in June 2002 for anxiety and in March 2004 for anxiety and chest pain.  In March 2016, she was diagnosed by a VA examiner as having social anxiety disorder which the examiner opined was not related to service.  The examiner's reasoning included the fact that there is no evidence that the Veteran's psychiatric symptoms (in service) were continuous or the same entity since military service.  That notwithstanding, the Veteran stated in October 2011 that she had been placed on medication (in service) for feelings of anxiety and depression during her husband's deployment while pregnant, as well as due to stress imposed by her "NCOIC", and that she was currently taking medication.  This is consistent with a December 2006 Medical Board Summary which shows that she was taking Paxil for anxiety which she related to her spouse's deployment and pregnancy.  It also notes that she delivered in June 2003.  Interestingly, this summary also contains the Veteran's report that her primary care physician was planning to discontinue her medication.  

In light of the above, an attempt should be made to obtain the medical records from the Veteran's primary care physician who treated her for her psychiatric symptoms during and after service as well as prescribed her medication.  These records can aid in piecing together the timeline of the Veteran's psychiatric symptoms since service.  38 U.S.C.A. § 5103A(b).  Thereafter, any additional development deemed necessary should be undertaken, to include obtaining an addendum medical opinion.  38 U.S.C.A. § 5103A(d).

SVT and heart ablation

As discussed above, the record reflects that pertinent private medical records may not be associated with the claims folder.  This issue is deferred pending an attempt to obtain such records.




Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, that pertain to her claims that have not yet been associated with the claims file, to include treatment rendered by her primary care physician since 2001 as well as complete records from Drs. Swartz, George, Kay, Tompkins, Desatel and Blough as well as records from Luverne Community Hospital.

2.  After the above is complete, schedule the Veteran for VA examination to determine the nature and etiology of her claimed right and left knee disabilities.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) identify all current disorders of the right and left knee, if any;

	b) for each currently diagnosed disorder for the right and/or left knee, provide opinion as to whether such right and/or left knee disorder had its onset during active service from May 2001 to May 2004 or is causally related to an event during such service.

In providing these opinions, the examiner's attention is directed towards the following:
* an April 2, 2002, record which shows that the Veteran hurt her back in physical training;
* on April 11, 2002, record wherein the Veteran was seen at a medical facility complaining of right knee pain for one week with a physical therapy intake questionnaire containing findings of right patella tenderness;
* a December 2006 report of medical history wherein the Veteran specifically denied "Knee trouble (e.g., locking, giving out, pain or ligament injury, etc.)" (emphasis original);
* a December 2006 examination record (DD Form 2807) which showed that the Veteran had a history of knee pain which began at "P.L.D.C." (Primary Leadership Development Course) and had resolved; and
* a March 2016 VA examination report indicating that the Veteran had a history of right knee strain in April 2002, no current right knee disability, and abnormal left knee flexion due to pain.

3.  Determine whether additional examination/opinion is necessary regarding the service connection claims for right and left shoulder disability, SVT and heart ablation, and an acquired psychiatric disorder.  

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran, and provide her and her representative with the opportunity to respond, before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


